DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/2021 has been entered.
Response to Amendment
This Office Action is in response to Applicant’s amendments filed 12/10/2021 wherein Claims 1, 12, 16, and 18 are amended, no new claims have been added, and no claims have been canceled. Therefore, claims 1-18 are currently pending in the application.
The Applicant’s amendments to the claims have overcome each and every claim objection previously set forth in the Final Rejection mailed 7/27/2021. Therefore, each and every claim objection previously set forth are withdrawn at this time.
Response to Arguments
Applicant’s arguments, see pages 7-12, filed 12/10/21, with respect to the rejection(s) of claim(s) 1-4, 12, and 16-18 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ganz et al. (US 4,430,083) and Fuchs (US 4,161,177) as well as other various references.
Applicant’s arguments, see pages 12-13, filed 12/10/21, with respect to the rejection(s) of claim(s) 5-11 and 13-15 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ganz et al. (US 4,430,083) and Fuchs (US 4,161,177) as well as other various references .
Claim Objections
Claim 4 is objected to because of the following informalities:  
Claim 4, line 2 recites “defined by the alternating ridges”. The Examiner suggests amending this to recite “defined by the plurality of alternating ridges” (bolded for emphasis) as the alternating ridges are referenced as “a plurality of alternating ridges and grooves” in claim 2, line 2. Therefore, to improve the claim language consistency. The Examiner suggests the aforementioned amendment to the claim language of claim 4.
Claim 4, line 3 recites “from each other and alternating ridges”. The Examiner suggests amending this to recite “from each other and the plurality of alternating ridges” (bolded for emphasis) as the alternating ridges are referenced as “a plurality of alternating ridges and grooves” in claim 2, line 2. Therefore, to improve the claim language consistency. The Examiner suggests the aforementioned amendment to the claim language of claim 4.
Appropriate correction is required.
  Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the inner surface of the elongated seat" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the limitation “the inner surface of the elongated seat” will be interpreted as “an inner surface of the elongated seat” (bolded for emphasis).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7-8, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganz et al. (US 4,430,083; hereinafter “Ganz”) in view of Fuchs (US 4,161,177).
With regards to claim 1, Ganz discloses (Figs. 1-5) a catheter assembly (11) comprising: 
(13) having a hub body (see at 13 in Fig. 1) defining an interior cavity (27); 
a bushing (25) disposed at least in part in the interior cavity (see Fig. 2, which shows the bushing 25 disposed at least in part in the interior cavity 27) and having an elongated seat (see at 25 in Fig. 2) having a portion extending out a distal end (see Examiner annotated Fig. 2 below; hereinafter referred to as Fig. A) of the catheter hub, said elongated seat comprising a first bushing half (see Fig. A below) and a second bushing half (see Fig. A below) located on different sides of a plane (see Fig. A below) extending lengthwise of a diameter of the bushing; 

    PNG
    media_image1.png
    495
    984
    media_image1.png
    Greyscale

a catheter tube (17, 19, 21) sleeved over the elongated seat including over the portion that extends out the distal end of the catheter hub (see Fig. 2, which shows the catheter tube 17, 19, and 21 sleeved over the elongated seat 25 including over the portion that extends out the distal end of the catheter hub. See Col. 4, lines 19-27 “The tube 17 includes a relatively short length of strain relief tubing 19, flexible tubing 21…The catheter 11 also includes a helically wound wire 25 within the tubing”). 

a needle hub with a needle comprising a needle shaft having a needle lumen and a needle tip, the needle shaft projecting through the elongated seat of the bushing and the catheter tube in a ready to use position; and 
wherein the elongated seat is bendable to form at least one curve along a length thereof to prevent kinking in the catheter tube, the at least one curve having a minimum bend radius when a first surface of the first bushing half of the elongated seat is extended and a second surface of the second bushing half of the elongated seat is shortened.
Nonetheless, Fuchs teaches (Figs. 1-2) a needle hub (see Col. 3, lines 53-68 “The rear end of the needle may itself be secured to a separate support to aid in its insertion and removal”) with a needle (10’) comprising a needle shaft (see at 10’ in Fig. 1) having a needle lumen (see Examiner annotated Fig. 1 below, hereinafter referred to as Fig. B) and a needle tip (see Fig. B below), the needle shaft projecting through the elongated seat of the bushing (12) and the catheter tube (4) in a ready to use position (see Col. 3, lines 53 – 68 “The metal needle 10’ prior to insertion of cannula 4 in the patient is located within cannula 4 and extends therethrough across hinges 3 and through the rear part 2”) ; and 

    PNG
    media_image2.png
    499
    824
    media_image2.png
    Greyscale

(see at 12 in Fig. 2) is bendable to form at least one curve (see the curve of 12 in Fig. 2) along a length thereof to prevent kinking in the catheter tube (see Col. 4, lines 1-7 “a metal spiral 12 may be provided around the catheter adjacent the hinge 3 to support and reinforce the catheter. This spiral member may be embedded within the catheter to resist collapsing of the catheter or bending thereof.”), the at least one curve having a minimum bend radius (see 3 in Fig. 2) when a first surface (see Examiner annotated Fig. 2 below; hereinafter referred to as Fig. C) of the first bushing half (see Fig. C below) of the elongated seat is extended and a second surface (see Fig. C below) of the second bushing half (see Fig. C below) of the elongated seat is shortened.

    PNG
    media_image3.png
    544
    861
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the catheter assembly of Ganz with teachings of Fuchs such that the catheter assembly further includes a needle hub with a needle comprising a needle shaft having a needle lumen and a needle tip, the needle shaft projecting through the elongated  collapsing of the catheter or bending (see Col. 4, lines 1-7 of Fuchs).
	The catheter assembly of Ganz modified in view of Fuchs will hereinafter be referred to as the catheter assembly of Ganz and Fuchs.
With regards to claim 7, the catheter assembly of Ganz and Fuchs teaches the claimed invention of claim 1, and, Ganz further teaches (see Figs. 1-5) that the elongated seat (see at 25 in Fig. 3) forms a spiral corrugated tube structure (see Col. 4, lines 19-27 “helically wound wire 25”) having a continuous ridge (39) spiraling continuously around the elongated seat along (see Fig. 3 which shows the continuous ridge 39 spiraling continuously around the elongated seat).
With regards to claim 8, the catheter assembly of Ganz and Fuchs teaches the claimed invention of claim 7, however, Ganz is silent with regards to the minimum bend radius is defined by adjacent portions of the continuous ridge at the first surface of the first bushing half of the elongated seat extended further from each other and adjacent portions of the continuous ridge at the second surface opposite the first surface being closer together.
Nonetheless, Fuchs further teaches (Figs. 1-2) the minimum bend radius (see at 3 in Fig. 2) is defined by adjacent portions of the continuous ridge (see the continuous ridge spiraling continuously around the elongated seat along a length thereof at 12 in Fig. 2) at the first surface of the first bushing half (see Fig. C reiterated below) of the elongated seat (see at 12 in Fig. 2) extended further from each other (see Fig. C reiterated below) and adjacent portions of the continuous ridge at the second surface (see Fig. C reiterated below; wherein the term shortened equates to closer together) opposite the first surface being closer together.

    PNG
    media_image3.png
    544
    861
    media_image3.png
    Greyscale



With regards to claim 12, Ganz discloses (Figs. 1-5) a method for manufacturing a catheter assembly (11), the method comprising: 
forming a catheter hub (13) with an interior cavity (27); 
sleeving a catheter tube (17, 19, 21; See Col. 4, lines 19-27 “The tube 17 includes a relatively short length of strain relief tubing 19, flexible tubing 21…The catheter 11 also includes a helically wound wire 25 within the tubing”) over a corrugated surface (see at 37 in Fig. 3) on an elongated seat (see at 25 in Fig. 2) of a bushing (25) (see Fig. 2, which shows the catheter tube 17, 19, 21 sleeved over the corrugated surface 37 on an elongated seat of a bushing 25), said elongated seat comprising a first bushing half (see Fig. A below reiterated below) and a second bushing half (see Fig. A reiterated below) located on different sides of a plane (see Fig. A reiterated below) extending lengthwise of the bushing; 

    PNG
    media_image1.png
    495
    984
    media_image1.png
    Greyscale

securing the bushing in the interior cavity of the catheter hub (see Fig. 2, which shows the bushing 25 secured in the interior cavity 27 of the catheter hub 13 and Col. 4, lines 44-52 “The tubing is shrunk into tight engagement with the helically wound wire 25” and Col. 4, lines 28-38 “The tubing may be attached to the connector 13 by adhesive or by direct fusion”); 
extending a portion of the corrugated surface out a distal end of the catheter hub (see Fig. 2, which shows a portion of the corrugated surface 37 extending out a distal end of the catheter hub). 
However, Ganz is silent with regards to:
forming a needle hub with a needle comprising a needle shaft having a needle lumen and a needle tip, the needle shaft projecting through the elongated seat of the bushing and the catheter tube; and 
wherein the elongated seat is bendable to form at least one curve to prevent kinking of the catheter tube, the at least one curve having a minimum bend radius when a first surface of the 
Nonetheless, Fuchs teaches (Figs. 1-2) forming a needle hub (see Col. 3, lines 53-68 “The rear end of the needle may itself be secured to a separate support to aid in its insertion and removal”) with a needle (10’) comprising a needle shaft (see at 10’ in Fig. 1) having a needle lumen (see Fig. B reiterated below) and a needle tip (see Fig. B reiterated below), the needle shaft projecting through the elongated seat of the bushing and the catheter tube (see Col. 3, lines 53 – 68 “The metal needle 10’ prior to insertion of cannula 4 in the patient is located within cannula 4 and extends therethrough across hinges 3 and through the rear part 2”); and 

    PNG
    media_image2.png
    499
    824
    media_image2.png
    Greyscale

wherein the elongated seat (see at 12 in Fig. 2) is bendable to form at least one curve (see the curve of 12 in Fig. 2) to prevent kinking of the catheter tube (see Col. 4, lines 1-7 “a metal spiral 12 may be provided around the catheter adjacent the hinge 3 to support and reinforce the catheter. This spiral member may be embedded within the catheter to resist collapsing of the catheter or bending thereof.”), the at least one curve having a minimum bend radius (see at 3 in Fig. 2) when a first surface (see Fig. C reiterated below) of the first bushing half (see Fig. C reiterated below) of the elongated seat is extended and a second surface (see Fig. C reiterated below) of the second bushing half (see Fig. C reiterated below) of the elongated seat is shortened.

    PNG
    media_image3.png
    544
    861
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the method of Ganz with teachings of Fuchs such that the method includes forming a needle hub with a needle comprising a needle shaft having a needle lumen and a needle tip, the needle shaft projecting through the elongated seat of the bushing and the catheter tube; and wherein the elongated seat is bendable to form at least one curve to prevent kinking of the catheter tube, the at least one curve having a minimum bend radius when a first  collapsing of the catheter or bending (see Col. 4, lines 1-7 of Fuchs).
The method of Ganz modified in view of Fuchs will hereinafter be referred to as the method of Ganz and Fuchs.

Claims 2-3, 4, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganz and Fuchs as applied to claims 1 and 12 above respectively, and in further view of Van Heugten (EP 0588546A2). Van Heugten has been provided by the applicant in the IDS filed on 2/15/2019.
With regards to claim 2, the catheter assembly of Ganz and Fuchs teaches the claimed invention of claim 1, however, Ganz is silent with regards to that the elongated seat comprises a plurality of alternating ridges  and grooves.
(Figs. 1-5) that the elongated seat (34) comprises a plurality of alternating ridges (33) and grooves (see in between each ridge 33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the elongate seat of the catheter assembly of Ganz and Fuchs with a teaching of Van Heugten such that the elongate seat comprises a plurality of alternating ridges and grooves. One of ordinary skill in the art would have been motivated to make this modification, as the alternating ridges and grooves of the elongate seat provide support to the bushing without collapsing the inner diameter of the bushing (see Van Heugten Col. 3, lines 44-55 and Col. 4, lines 17-28).
The catheter assembly of Ganz and Fuchs modified in view of the teaching of Van Heugten will hereinafter be referred to as the catheter assembly of Ganz, Fuchs, and Van Heugten.
With regards to claim 3, the catheter assembly of Ganz, Fuchs, and Van Heugten teaches the claimed invention of claim 2, however, Ganz is silent with regards to the alternating ridges and grooves are folded upon each other to form an accordion structure.
Nonetheless, Van Heugten further teaches (Figs. 1-5) that the alternating ridges (33) and grooves (see in between each ridge 33) are folded upon each other to form an accordion structure (see Figs. 4-5 which shows the alternating ridges and grooves folded upon each other to form an accordion structure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the catheter assembly of Ganz, Fuchs, and Van Heugten with a further teaching of Van Heugten such that the alternating ridges and grooves are folded upon each other to form an accordion structure. One of ordinary skill in the art would have been 
With regards to claim 4, the catheter assembly of Ganz, Fuchs, and Van Heugten teaches the claimed invention of claim 2, however, Ganz is silent with regards to the minimum bend radius is defined by the alternating ridges at the first surface of the first bushing half of the elongated seat extended further from each other and alternating ridges at the second surface opposite the first surface being closer together.
Nonetheless, Van Heugten teaches that the minimum bend radius (See examiner annotated Fig. 5 below; hereinafter referred to as Fig. D) is defined by the alternating ridges at the first surface of the first bushing half of the elongated seat (34) extended further from each other (See Fig. D below) and alternating ridges at the second surface opposite the first surface being closer together (See Fig. D below).

    PNG
    media_image4.png
    446
    1011
    media_image4.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the catheter assembly of Ganz, Fuchs, and Van Heugten 

With regards to claim 16, Ganz discloses (Figs. 1-5) a catheter assembly (11) comprising: 
a catheter hub (13) having a hub body (see at 13 in Fig. 1) defining an interior cavity (27); 
a bushing (25) disposed at least in part in the interior cavity (see Fig. 2, which shows the bushing 25 disposed at least in part in the interior cavity 27)  and having an elongated seat (see at 25 in Fig. 2) having a portion extending out a distal end of the catheter hub (see Fig. A reiterated below), said elongated seat comprising a first bushing half (see Fig. A reiterated below) and a second bushing half (see Fig. A reiterated below) located on different sides of a plane (see Fig. A reiterated below) extending lengthwise of a diameter of the bushing; 

    PNG
    media_image5.png
    495
    984
    media_image5.png
    Greyscale

a catheter tube (17, 19, 21) sleeved over the elongated seat including over the portion that extends out the distal end of the catheter hub (see Fig. 2, which shows the catheter tube 17, 19, 21 sleeved over the elongated seat including over the portion that extends out the distal end of the catheter hub. See Col. 4, lines 19-27 “The tube 17 includes a relatively short length of strain relief tubing 19, flexible tubing 21…The catheter 11 also includes a helically wound wire 25 within the tubing”).).
However, Ganz is silent with regards to:
a needle hub with a needle comprising a needle shaft having a needle lumen and a needle tip, the needle shaft projecting through the elongated seat of the bushing and the catheter tube in a ready to use position; 
wherein the elongated seat comprises a plurality of alternating ridges and grooves; and 
the elongated seat is bendable to form at least one curve along a length thereof to prevent kinking in the catheter tube, the at least one curve having a minimum bend radius when a first 
Nonetheless, Fuchs teaches (Figs. 1-2) a needle hub (see Col. 3, lines 53-68 “The rear end of the needle may itself be secured to a separate support to aid in its insertion and removal”) with a needle (10’) comprising a needle shaft (see at 10’ in Fig. 1) having a needle lumen (see Fig. B reiterated below) and a needle tip (see Fig. B reiterated below), the needle shaft projecting through the elongated seat of the bushing (12) and the catheter tube (4) in a ready to use position (see Col. 3, lines 53 – 68 “The metal needle 10’ prior to insertion of cannula 4 in the patient is located within cannula 4 and extends therethrough across hinges 3 and through the rear part 2”); and 

    PNG
    media_image2.png
    499
    824
    media_image2.png
    Greyscale

the elongated seat (see at 12 in Fig. 2) is bendable to form at least one curve (see the curve of 12 in Fig. 2) along a length thereof to prevent kinking in the catheter tube (see Col. 4, lines 1-7 “a metal spiral 12 may be provided around the catheter adjacent the hinge 3 to support and reinforce the catheter. This spiral member may be embedded within the catheter to resist collapsing of the catheter or bending thereof.”), the at least one curve having a minimum bend radius (see 3 in Fig. 2) when a first surface (see Fig. C reiterated below) of the first bushing half (see Fig. C reiterated below) of the elongated seat is extended and a second surface (see Fig. C reiterated below) of the second bushing half (see Fig .C reiterated below) of the elongated seat is shortened.

    PNG
    media_image3.png
    544
    861
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the catheter assembly of Ganz with teachings of Fuchs such that the catheter assembly further includes a needle hub with a needle comprising a needle shaft having a needle lumen and a needle tip, the needle shaft projecting through the elongated seat of the bushing and the catheter tube in a ready to use position; and the elongated seat is bendable to form at least one curve along a length thereof to prevent kinking in the catheter tube,  collapsing of the catheter or bending (see Col. 4, lines 1-7 of Fuchs).
	The catheter assembly of Ganz modified in view of Fuchs will hereinafter be referred to as the catheter assembly of Ganz and Fuchs. However, neither Ganz nor Fuchs teaches that the elongate seat comprises a plurality of alternating ridges and grooves.
Nonetheless, Van Heugten teaches (Figs. 1-5) that the elongated seat (34) comprises a plurality of alternating ridges (33) and grooves (see in between each ridge 33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the elongate seat of the catheter assembly of Ganz and Fuchs with a teaching of Van Heugten such that the elongated seat comprises a plurality of alternating ridges and grooves. One of ordinary skill in the art would have been motivated to make this modification, as the alternating ridges and grooves of the elongate seat provide support 
The catheter assembly of Ganz and Fuchs modified in view of the teaching of Van Heugten will hereinafter be referred to as the catheter assembly of Ganz, Fuchs, and Van Heugten.

Claims 5-6, 9-10, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganz and Fuchs as applied to claims 1 and 12 respectively above, and further in view of Leeflang et al. (US 2015/0320971; hereinafter Leeflang).
With regards to claim 5, the catheter assembly of Ganz and Fuchs teaches the claimed invention of claim 1, however, Ganz is silent with regards to an inside surface of the elongated seat is provided with a hydrophobic coating.
Nonetheless, Leeflang teaches an inside surface (See Fig. 2c) of the elongated seat (See abstract “Apparatus and methods…for providing tubular devices, e.g. components for catheters” and as an elongated seat is a component for a catheter this would read upon the claim) is provided with a hydrophobic coating (Fig. 2c, #38 and [0079] “Alternatively, other materials may be applied to provide one or more desired properties…hydrophobic”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the catheter assembly of Ganz and Fuchs with a teaching of Leeflang such that an inside surface of the elongated seat is provided with a hydrophobic coating. One of ordinary skill in the art would have been motivated to make this modification, in order to provide a reduced bond angle selected to resist air bubbles sticking to the inner surface (See [0014] of Leeflang). If these air bubbles are displaced mechanically when secondary 
The catheter assembly of Ganz and Fuchs modified in view of Leeflang will hereinafter be referred to as the catheter assembly of Ganz, Fuchs, and Leeflang.
With regards to claim 6, the catheter assembly of Ganz, Fuchs, and Leeflang teaches the claimed invention of claim 5, however, Ganz is silent with regards to the hydrophobic coating being a parylene coating layer.
Nonetheless, Leeflang further teaches (see Fig. 2c) that the hydrophobic coating (see Fig. 2c, #38 and [0079] “Alternatively, other materials may be applied to provide one or more desired properties…hydrophobic”) is a parylene coating layer (See [0079] “For example, such other materials may include…parylene”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the catheter assembly of Ganz, Fuchs, and Leeflang with a further teaching of Leeflang such that the hydrophobic coating is a parylene coating layer. One of ordinary skill in the art would have been motivated to make this modification, in order to provide a reduced bond angle selected to resist air bubbles sticking to the inner surface (See [0014] of Leeflang). If these air bubbles are displaced mechanically when secondary devices are passed through the inner surface than a substantial risk is created (See [0009] of Leeflang). Therefore, one of ordinary skill is motivated to coat the inner surface with a hydrophobic coating of parylene so that the air bubbles are displaced when the inner surface is flushed rather than displaced when a secondary device is passed through the inner surface.
With regards to claim 9, the catheter assembly of Ganz and Fuchs teaches the claimed invention of claim 7, however, Ganz is silent with regards to an inside surface of the elongated seat is provided with a hydrophobic coating.
Nonetheless, Leeflang teaches an inside surface (See Fig. 2c) of the elongated seat (See abstract “Apparatus and methods…for providing tubular devices, e.g. components for catheters” and as an elongated seat is a component for a catheter this would read upon the claim) is provided with a hydrophobic coating (Fig. 2c, #38 and [0079] “Alternatively, other materials may be applied to provide one or more desired properties…hydrophobic”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the catheter assembly of Ganz and Fuchs with a teaching of Leeflang such that an inside surface of the elongated seat is provided with a hydrophobic coating. One of ordinary skill in the art would have been motivated to make this modification, in order to provide a reduced bond angle selected to resist air bubbles sticking to the inner surface (See [0014] of Leeflang). If these air bubbles are displaced mechanically when secondary devices are passed through the inner surface then a substantial risk is created (See [0009] of Leeflang). Therefore, one of ordinary skill is motivated to coat the inner surface with a hydrophobic coating of parylene so that the air bubbles are displaced when the inner surface is flushed rather than displaced when a secondary device is passed through the inner surface.
The catheter assembly of Ganz and Fuchs modified in view of Leeflang will hereinafter be referred to as the catheter assembly of Ganz, Fuchs, and Leeflang.
With regards to claim 10, the catheter assembly of Ganz, Fuchs, and Leeflang teaches the claimed invention of claim 9, however, Ganz is silent with regards to the hydrophobic coating is a parylene coating layer.
(see Fig. 2c) that the hydrophobic coating (see Fig. 2c, #38 and [0079] “Alternatively, other materials may be applied to provide one or more desired properties…hydrophobic”) is a parylene coating layer (See [0079] “For example, such other materials may include…parylene”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the catheter assembly of Ganz, Fuchs, and Leeflang with a further teaching of Leeflang such that the hydrophobic coating is a parylene coating layer. One of ordinary skill in the art would have been motivated to make this modification, in order to provide a reduced bond angle selected to resist air bubbles sticking to the inner surface (See [0014] of Leeflang). If these air bubbles are displaced mechanically when secondary devices are passed through the inner surface than a substantial risk is created (See [0009] of Leeflang). Therefore, one of ordinary skill is motivated to coat the inner surface with a hydrophobic coating of parylene so that the air bubbles are displaced when the inner surface is flushed rather than displaced when a secondary device is passed through the inner surface.

With regards to claim 13, the method of Ganz and Fuchs teaches the claimed invention of claim 12, however, Ganz is silent with regards to the method further comprising coating the inner surface of the elongated seat with a hydrophobic coating.
Nonetheless, Leeflang teaches the step of coating the inner surface (Fig. 2c, #38) of the elongated seat (See abstract “Apparatus and methods…for providing tubular devices, e.g. components for catheters” and as the elongated seat is a component for a catheter this would read upon the claim) with a hydrophobic coating (See [0079] “other materials may be applied to provide one or more desired properties…hydrophobic”).
.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganz and Fuchs as applied to claim 1 above, and in further view of Bonutti et al. (US 2014/0142509; hereinafter “Bonutti”).
With regards to claim 11, the catheter assembly of Ganz and Fuchs teaches the claimed invention of claim 1, however, Ganz is silent with regards to the bushing further comprises a tapered seat coupled to the elongated seat, the tapered seat being conical with a wider opening at a proximal end  and a relatively narrower opening at a distal end.
Nonetheless, Bonutti teaches (see Fig. 3) the bushing (102, 104) further comprises a tapered seat (102) coupled to the elongated seat (104), the tapered seat being conical with a wider opening at a proximal end and a relatively narrower opening at a distal end (see [0083] “Opening 102 may include a funnel having a conical entrance”).
.

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganz and Fuchs as applied to claim 12 above, and in further view of Riesenberger et al. (US 2017/0136217; hereinafter Riesenberger).
With regards to claim 14, the method of Ganz and Fuchs teaches the claimed invention of claim 12, however, Ganz is silent with regards to the method further comprising placing a needle guard having a proximal wall with a proximal opening and two resilient arms slidably on the needle shaft.
Nonetheless, Riesenberger teaches placing a needle guard (Fig. 1A, #122) having a proximal wall (Fig. 1A, #126) with a proximal opening (Fig. 1A, #127) and two resilient arms (Fig. 1A, #124A, #124B) slidably (See [0072] “needle guard 122 is slidably positioned on needle 104”) on the needle shaft ([0080] “needle shaft”).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the method of Ganz and Fuchs with a teaching of Riesenberger such that the method incorporates a step of placing a needle guard having a proximal wall with a proximal opening and two resilient arms slidably on the needle shaft. One 
With regards to claim 15, the method of Hanz and Fuchs teaches the claimed invention of claim 12; however, Hanz is silent with regards to the method further comprising a valve for limiting fluid flow through a catheter hub.
Nonetheless, Riesenberger teaches a valve ([0111] “the needle device 100 can incorporate a valve”) for limiting fluid flow ([0111] “for restricting flow in the proximal direction, such as for stopping blood flow coming out the open proximal end of the catheter hub”) through a catheter hub (Fig. 1A, #106 and see [0111]).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the method of Hanz and Fuchs with a teaching of Riesenberger such that a valve for limiting fluid flow through a catheter hub is included. One of ordinary skill in the art would have been motivated to make this modification, in order to stop the flow of blood coming out the open proximal end of the catheter hub following successful venipuncture (See [0111] of Riesenberger).

Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganz, Fuchs, and Van Heugten as applied to claim 16 above, and in further view of Bonutti.
With regards to claim 17, the catheter assembly of Ganz, Fuchs, and Van Heugten teaches the claimed invention of claim 16, however, Ganz is silent with regards to the plurality of alternating ridges and grooves extend less than a total length of the elongated seat.
(104; see [0083] “Body 104/204 may include a plurality of rings”) and grooves (in between the rings would be the grooves) extend less than a total length of the elongated seat (102, 104; see in Fig. 1 how the plurality of rings in 104 does not extend over the portion of 102).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the elongate seat of the catheter of Ganz, Fuchs, and Van Heugten with a teaching of Bonutti such that the plurality of alternating ridges and grooves extend less than a total length of the elongated seat. One of ordinary skill in the art would have been motivated to make this modification, as Bonutti teaches that the portion of the elongated seat not having a plurality of alternating ridges and grooves includes a conical entrance to direct an object into the remainder of the elongated seat (see [0083] of Bonutti). 
With regards to claim 18, the catheter assembly of Hanz, Fuchs, Van Heugten, and Bonutti teaches the claimed invention of claim 17, however Hanz is silent with regards to the minimum bend radius being defined by the plurality of alternating ridges at the first surface of the first bushing half of the elongated seat extended further from each other and the plurality of alternating ridges at the second surface opposite the first surface being closer together.
Nonetheless, Van Heugten further teaches that the minimum bend radius (See Fig. D reiterated below) is defined by the plurality of alternating ridges (See Fig. D reiterated below) at the first surface of the first bushing half of the elongated seat (34) extended further from each other (See Fig. D reiterated below) and the plurality of alternating ridges at the second surface opposite the first surface being closer together (See Fig. D reiterated below).

    PNG
    media_image4.png
    446
    1011
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the catheter assembly of Ganz, Fuchs, Van Heugten, Bonutti with a further teaching of Van Heugten such that the minimum bend radius being defined by the plurality of alternating ridges at the first surface of the first bushing half of the elongated seat extended further from each other and the plurality of alternating ridges at the second surface opposite the first surface being closer together. One of ordinary skill in the art would have been motivated to make this modification, as Van Heugten teaches that the flexible section allows catheter to flex when angular pressure is applied to the catheter. The catheter flexes to maintain constant flow of fluids through the catheter. The catheter is more stable after insertion into the patient and does not require extensive taping to prevent movement of the catheter. The catheter reduces the need for reinsertion of the catheter (see Col. 4, lines 9-28 of Van Heugten).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232. The examiner can normally be reached Monday-Friday 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F ALLEN/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783